 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMUEL KOLB, J.K., by and through his            No. 2:19-cv-0079 DB
      Guardian ad Litem, KARIN KOLB, and
12    KARIN KOLB,
13                       Plaintiffs,                   ORDER
14            v.
15    COUNTY OF PLACER; DEPUTY
      CURTIS HONEYCUTT, and DOES 1-10,
16    INCLUSIVE,
17                       Defendants.
18

19           Each of the parties in the above-captioned case has consented to proceed before a United

20   States Magistrate Judge. See U.S.C. § 636(c). Accordingly, this matter has been reassigned to

21   the undersigned for all purposes.

22           Defendants have filed an answer to plaintiffs’ amended complaint. (ECF No. 18.)

23   Pursuant to the provisions of Rule 16 of the Federal Rules of Civil Procedure, IT IS ORDERED

24   that:

25           1. A Status (Pretrial Scheduling) Conference is set for Friday, June 7, 2019, at 10:00

26   a.m., at the United States District Court, 501 I Street, Sacramento, California, in Courtroom No.

27   27, before the undersigned.

28   ////

                                                      1
 1           2. All parties are required to appear at the Status Conference, either by counsel or, if

 2   proceeding in propria persona, on his or her own behalf. Any party may appear at the status

 3   conference telephonically if the party pre-arranges such appearance by contacting Pete Buzo, the

 4   courtroom deputy of the undersigned magistrate judge, at (916) 930-4128, no later than 48 hours

 5   before the Status (Pretrial Scheduling) Conference; a party may not appear telephonically over a

 6   cellphone.

 7           3. Plaintiffs shall file and serve a status report on or before May 24, 2019, and defendants

 8   shall file and serve a status report on or before May 31, 2019. Each party’s status report shall

 9   address all of the following matters:

10                  a.      Progress of service of process;
11
                    b.      Possible joinder of additional parties;
12
                    c.      Possible amendment of the pleadings;
13
                    d.      Jurisdiction and venue;
14

15                  e.      Anticipated motions and the scheduling thereof;

16                  f.      Anticipated discovery and the scheduling thereof, including disclosure of
                            expert witnesses;
17
                    g.      Future proceedings, including the setting of appropriate cut-off dates for
18                          discovery and for law and motion, and the scheduling of a final pretrial
19                          conference and trial;

20                  h.      Modification of standard pretrial procedures specified by the rules due to
                            the relative simplicity or complexity of the action;
21
                    i.      Whether the case is related to any other case, including matters in
22                          bankruptcy;
23
                    j.      Whether the parties will stipulate to the magistrate judge assigned to this
24                          matter acting as settlement judge, waiving any disqualification by virtue of
                            her so acting, or whether they prefer to have a Settlement Conference
25                          before another magistrate judge; and
26
                    k.      Any other matters that may aid in the just and expeditious disposition of
27                          this action.

28   /////

                                                        2
 1           4. The parties are cautioned that failure to file a status report or failure to appear at the

 2   status conference may result in an order imposing an appropriate sanction. See Local Rules 110

 3   and 183.

 4   DATED: May 3, 2019                              /s/ DEBORAH BARNES
                                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22   DLB:6
     DB\orders\orders.consent\kolb0079.ossc
23

24

25

26

27

28

                                                         3
